DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (US Patent No. 3,782,255) in view of Bai (US 2019/0327400).
Regarding claims 1-3 and 5-6, Boerner teaches an arrangement for determining an amount of light reaching a film of a video camera, said video camera comprising: an imaging lens system (8) guiding a beam path towards the film and having an aperture plane where a variable aperture is arranged, wherein the arrangement comprises: a light sensor (9) arranged to probe light intensity continuously from a portion of the beam path, wherein the light sensor is located beam path and in or near the aperture plane of the imaging lens system so as not to generate an inhomogeneity in the image plane exceeding 10% (Fig. 2, the light sensor 9 is located near the aperture plane, therefore it is implied that the inhomogeneity generated by the light sensor is 10% or less);
wherein the light sensor is located on or near an optical axis of the lens system (Fig. 2) [claim 2];
wherein the light sensor is located on or near an edge of the variable aperture (Fig. 2) [claim 3].
Boerner teaches all the claimed limitations except for the video comprising an image sensor. However, an image sensor is a well-known, modern equivalent of a film as taught by Bai (Fig. 1). Thus, one having an ordinary skill in art before the effective filing date of the claimed invention to substitute an image sensor for said film in order to digitally captured photographic images.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerner in view of Bai, and further in view of Maryfield et al. (US Pub. No. 2012/0241891).
Regarding claim 4, Boerner, as modified by Bai, teaches all the claimed limitations except for the light sensor is suspended on a transparent substrate. Maryfield teaches an optical system comprises a light sensor (160) suspended on a transparent substrate (210). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sensor on a transparent substrate in order to facilitate an accurate light intensity detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852